DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindblad US 9891725.

Regarding claim 17, Lindblad discloses a foldable display device (114a in Fig. 9a) comprising: 
a display panel (115 in Fig. 9a); and 
a supporter (101 in Fig. 9a) including a first support plate (101[1-2]), a multi-joint member (101[3-5]), and a second support plate (101[0]), the supporter (101) supporting the display panel (115), 
wherein the multi-joint member (101[3-5]) includes joint portions (each of 101[3-5]) that are arranged between the first support plate (101 [1-2]) and the second support plate (101[0]), and a sliding member (109) passing through the joint portions (each of 101[3-5]) and movable through insides of the first support plate (101 [1-2]) and the second support plate (101 [0]), 
wherein a shape of the sliding member (109) in an unfolded state (as depicted in Fig. 6d; 109 has a rectangular shape) is the same as a shape of the sliding member in a folded state (as depicted in Fig. 6c; 109 has the same rectangular shape), and 
wherein the joint portions (each of 101 [3-5]) are separated from each other in the unfolded state (as depicted in Fig. 6d) and are disposed inside a virtual circular arc (shown in Fig. 6c) connecting a side of the first support plate (101 [1-2]) facing the display panel (115) and a side of the second support plate (101 [0]) facing the display panel (115) in the folded state (as depicted in Fig. 6c).

Regarding claim 18, Lindblad discloses the foldable display device of claim 17, wherein the joint portions (each of 101 [3-5]) are sequentially arranged in a first direction in the unfolded state (as depicted in Fig. 6d), and 
wherein the joint portions (each of 101 [3-5]) respectively include a support side (top surface of each of 101 [3-5]) facing the display panel (115 as depicted in Fig. 9a-9b), 
a pair of first slanted sides (slanted sides of each of 101 [3-5]) connected to respective edges of the support side (top surface of each of 101 [3-5], as depicted in Fig. 9a-9b), and 
 101 [3-5]) and formed to connect the pair of first slanted sides (as depicted in Fig. 6c).

Regarding claim 19, Lindblad discloses the foldable display device of claim 18, wherein the support side (top surface of each of 101 [3-5]) includes a center support side (center of top surface of each of 101 [3-5]), and two chamfered sides (slanted side at connection portion 104 as depicted in Fig. 3b and 6c-6d) provided on respective sides of the center support side (as depicted in Fig. 6c-6d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad as applied to claim 18 above, and further in view of Cavallaro US 20170272559.

Regarding claim 20, Lindblad discloses the foldable display device of claim 18.

However, Cavallaro US 20170272559 discloses (in Fig. 6) a multi-joint member (670) further including a pair of protrusions (protruding walls of 670) protruding from opposing ends of a support side (recessed surface at 608/611) in a second direction (vertical direction) traversing a first direction (horizontal direction) to cover side surfaces of a display panel (flexible display not shown see [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the multi-joint member of Lindblad further include a pair of protrusions protruding from opposing ends of the support side in a second direction traversing the first direction to cover side surfaces of the display panel, as taught by Cavallaro, in order to provide added protection and support to the display.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the multi-joint member includes joint portions that are sequentially arranged and a sliding member passing through the joint portions and moving inside the supporter, 
the sliding member including a plate portion and a hook-shaped portion which are formed in one piece, and wherein a shape of the sliding member in an unfolded state is the same as a shape of the sliding member in a folded state”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-16 depending from claim 1 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Regarding claim 17, Applicant argues that Lindbald does not teach “wherein a shape of the sliding member in an unfolded state is the same as a shape of the sliding member in a folded state”. For example, according to FIGS. 7C and 7D of LINDBALD, the alleged hook-shaped portions (locking plate; 109) in an unfolded state have a different shape than the alleged hook-shaped portions (locking plate; 109) in a folded state.
The Examiner, respectfully disagrees.
In Fig. 6C and 6D a folded and unfolded state are shown respectively, and in both states, the sliding member 109 is shown to have a same rectangular shape.
a plate portion and a hook-shaped portion which are formed in one piece. The rectangular shape of sliding member 109 shown in folded and unfolded state in Fig. 6C and 6D read on all the limitations of claim 17.
Therefore, claims 17-20 stand rejected over Lindbald.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841